U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2015 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-150548 AMERICAN HOUSING INCOME TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 333-150548 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 34225 N. 27th Drive, Building 5, Phoenix, Arizona 85085 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (623) 551-5808 (ISSUER TELEPHONE NUMBER) Registrant’s telephone number, including area code: (888) 406 2713 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo ¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 116,068,770 shares of common stock issued and outstanding as of June 15, 2015. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheet as of April 30, 2015 (Unaudited) and January 31, 2015 4 Statement of Operations for the three months ended April 30, 2015(Unaudited) 5 Statement of Cash Flows for the three months ended April 30, 2015(Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. American Housing Income Trust, Inc. (formerly Affinity Mediaworks Corp.) Financial Statements April 30, 2015 (Unaudited) Contents Index Balance Sheets F-1 Statements of Operations F-2 Statements of Stockholders’ Deficit F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 3 American Housing Income Trust, Inc. (formerly Affinity Mediaworks Corp.) Balance Sheets (unaudited) April 30, $ January 31, $ ASSETS Current Assets Cash – Prepaid expense – Total Assets LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities Accounts payable and accrued liabilities – Due to related parties – Total Liabilities – Stockholders’ (Deficit) Equity Preferred Stock 9,980,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Preferred Stock – Series A 20,000 shares authorized, $0.00001 par value; 20,000 shares issued and outstanding (January 31, 2015 – 20,000 shares) – – Common Stock 500,000,000 shares authorized, $0. 01 par value; 116,068,770 shares issued and outstanding (January 31, 2015 – 116,068,770 shares) Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders’ (Deficit) Equity ) Total Liabilities and Stockholders’ (Deficit ) Equity (The accompanying notes are an integral part of these unaudited financial statements) 4 American Housing Income Trust, Inc. (formerly Affinity Mediaworks Corp.) Statements of Operations (unaudited) Three months Three months Ended Ended April 30, April 30, $ $ Expenses Consulting fees General and administrative Professional fees Rent – Total Expenses Loss Before Other Expense ) ) Other Expenses Interest expense – ) Net Loss ) ) Net Loss Per Share – Basic and Diluted ) ) Weighted Average Shares Outstanding – Basic and Diluted (The accompanying notes are an integral part of these unaudited financial statements) 5 American Housing Income Trust, Inc. (formerly Affinity Mediaworks Corp.) Statements of Stockholders’ (Deficit) Equity For the three Months Ended April 30, 2015 (unaudited) Preferred Stock – Series A Common Stock Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total # $ # $ Balance – January 31, 2015 – ) Forgiveness of related party note payable – Net loss for the period – ) ) Balance – April 30, 2015 – ) ) (The accompanying notes are an integral part of these unaudited financial statements) 6 American Housing Income Trust, Inc. (formerly Affinity Mediaworks Corp.) Statements of Cash Flows (unaudited) Three months ended April 30, $ Three months ended April 30, $ Cash Flows from Operating Activities Net loss ) ) Adjustments to reconcile net loss to net cash Donated consulting services and rent – Changes in operating assets and liabilities: Prepaid expenses ) Accounts payable Accrued liabilities ) Due to related parties ) Net Cash Used In Operating Activities ) ) Cash Flows from Financing Activities Repayment of loans payable – ) Proceeds from related parties loans payable Repayment of related party loans payable ) – Net Cash Provided by Financing Activities Change in Cash ) Cash - Beginning of Period – Cash - End of Period – Supplemental disclosures of cash flow information: Interest paid $
